Citation Nr: 9903250	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as secondary to the veteran's service-connected 
bilateral hearing loss.

2.  Entitlement to service connection for headaches, to 
include as secondary to the veteran's service-connected 
bilateral hearing loss.

3.  Entitlement to service connection for a visual 
disability, to include as secondary to the veteran's service-
connected bilateral hearing loss.

4.  Entitlement to service connection for vertigo, to include 
as secondary to the veteran's service-connected bilateral 
hearing loss.

5.  Entitlement to an effective date prior to June 1, 1994 
for the grant of service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In a November 1996 rating decision, the 
RO denied entitlement to an effective date prior to June 1, 
1994 for the grant of service connection for tinnitus.  In an 
October 1997 rating decision, the RO denied entitlement to 
service connection for sinusitis, headaches, a visual 
disability, and vertigo.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no competent medical evidence of a nexus between 
the veteran's current sinusitis and either service or a 
service-connected disability.

3.  There is no competent medical evidence of a nexus between 
the veteran's current headaches and either service or a 
service-connected disability.

4.  There is no competent medical evidence of a nexus between 
the veteran's current visual disability and either service or 
a service-connected disability.

5.  There is no competent medical evidence of a nexus between 
the veteran's 
current vertigo and either service or a service-connected 
disability.

6.  The veteran was separated from active military service on 
March 22, 1983.

7.  A claim for service connection for tinnitus was not 
received prior to June 1, 1994.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
sinusitis, to include as secondary to the veteran's service-
connected bilateral hearing loss, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
headaches, to include as secondary to the veteran's service-
connected bilateral hearing loss, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
visual disability, to include as secondary to the veteran's 
service-connected bilateral hearing loss, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
vertigo, to include as secondary to the veteran's service-
connected bilateral hearing loss, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  The requirements for an effective date prior to June 1, 
1994 for service connection for tinnitus have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

During service, in May 1979, the veteran complained of nasal 
congestion and "plugging of ears."  His February 1983 
separation examination, however, was negative for sinusitis, 
headaches, a visual disability, and vertigo; also, pulmonary 
function testing on that date was within normal limits.  
Right distant vision of 20/25 was noted in the examination 
report.  A refractive error of the eye, however, is not a 
disability for VA purposes within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).  

An October 1983 VA examination, conducted several months 
following the veteran's separation from service, includes no 
evidence of sinusitis, headaches, a visual disability, or 
vertigo.  The report of the veteran's March 1996 VA audio-ear 
disease examination contains a notation of his subjective 
complaints of intermittent headaches on a near-daily basis.  
The veteran complained of headaches during a December 1996 VA 
consultation, and diagnostic impressions of headaches and 
allergic sinusitis were rendered.  

The veteran complained of vertigo, occipital headaches, and a 
longstanding history of sinus problems during a February 1997 
VA consultation; an assessment of chronic sinusitis was 
rendered.  The report of the veteran's September 1997 VA 
examination contains diagnoses of muscle tension headaches, 
noted to not be unrelated to his hearing loss; 
lightheadedness upon standing, noted not to appear to be true 
vertigo; and sinusitis.  The examiner indicated that it was 
"not clear" from the veteran's records that sinusitis was 
present in service.  Also, the report of a December 1997 
examination by the Missouri Department of Social Services 
contains diagnoses of sinus problems and vertigo.  This 
report also indicates that the veteran had right upper 
quadrant visual field restriction.  Additionally, a June 1998 
VA treatment record contains an impression of probable 
oscillopsia.

In this case, the veteran's claims file contains evidence 
indicating that he currently suffers from sinusitis, 
headaches, a visual disability (other than refractive error 
of the eye), and vertigo.  There is no competent medical 
opinion or other evidence of a nexus between such disorders 
and service, however, and there is also no competent medical 
evidence of a nexus between such disorders and the veteran's 
service-connected bilateral hearing loss.  Indeed, the only 
evidence of record suggesting a nexus between the veteran's 
disorders and either service or a service-connected 
disability is the opinion of the veteran.  During his July 
1998 VA Travel Board hearing, the veteran testified that his 
sinusitis, headaches, visual disability, and vertigo were 
secondary to his bilateral hearing loss.  Moreover, he stated 
that several of his doctors had indicated to him that an 
etiological relationship existed between his claimed 
disabilities and his bilateral hearing loss.

The veteran, however, has not been shown to possess the 
medical expertise necessary to establish a nexus between a 
currently diagnosed disorder and service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Although the veteran has 
testified that several treatment providers have suggested a 
relationship between his disorders and his service-connected 
bilateral hearing loss, the Board observes that a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. at 77.  Moreover, the 
notation of the veteran's reported history of incurrence of 
sinusitis in service, from his September 1997 VA examination 
report, does not represent competent medical evidence, as 
there is no further commentary from the examiner to that 
effect.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the veteran's lay contentions, alone, do not 
provide a sufficient basis upon which to find these claims to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.

Well grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for sinusitis, headaches, a visual disability, and 
vertigo, all to include as secondary to his service-connected 
bilateral hearing loss, are well grounded.  In the absence of 
competent medical evidence to support the veteran's claims, 
these claims must be denied as not well grounded.  Since 
these claims are not well grounded, the VA has no further 
duty to assist the veteran in developing the record to 
support his claims.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well-grounded' claim").

In the appealed October 1997 rating decision, the RO denied 
the veteran's claims for service connection for sinusitis, 
headaches, a visual disability, and vertigo on the merits, 
while the Board has denied these claims as not well grounded.  
However, regardless of the basis of the RO's denials, when an 
RO does not specifically address the question of whether a 
claim is well grounded but, instead, proceeds to adjudication 
on the merits, there is no prejudice to the appellant solely 
from the omission of the well-grounded-claim analysis.  Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996). 

During his July 1998 VA Travel Board hearing, the veteran 
reported undergoing a March 1997 examination for the Social 
Security Administration that addressed his claimed 
disabilities, and the Board observes that no such examination 
report is of record.  VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
needed to complete his application for service connection 
when the VA is aware of the existence of relevant evidence.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997); see also Robinette v. Brown, 8 Vet. App. at 77-78.  
Essentially, the veteran needs competent medical evidence of 
a relationship between his current disabilities and either 
service or a service-connected disability.

II.  Earlier Effective Date for
Service Connection for Tinnitus

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Unless specifically 
provided otherwise, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  However, if the application is 
received within one year from the date of discharge or 
release from service, the effective date of an award for 
disability compensation to the veteran shall be the day 
following the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991).  See also 38 C.F.R. § 3.400(b)(2) 
(1998).  Generally, a specific claim in the form prescribed 
by VA must be filed in order for VA benefits to be paid.  See 
38 C.F.R. §§ 3.160(b) and 3.151(a) (1998).  Under certain 
circumstances VA medical records may constitute in informal 
claim for increase or to reopen a compensation claim under 
38 C.F.R. § 3.157 (1998), but this provision is not for 
application in an initial compensation claim for a 
disability.  

The veteran's initial application for service connection for 
bilateral hearing loss was received by the Lincoln, Nebraska 
VARO in August 1983, and the veteran was granted service 
connection for this disability in a February 1984 rating 
decision.  This application contained no reference to 
tinnitus.  Moreover, the claims file does not include any 
submissions from the veteran with reference to tinnitus prior 
to June 1994.  On June 1, 1994, the St. Louis VARO received a 
letter dated May 24, 1994, and forwarded the correspondence 
to the Waco VARO because the veteran's claims folder was at 
the Texas facility.  The letter from the veteran indicated 
that his hearing had become "increasingly worse."  The Waco 
VARO asked the veteran for evidence of any recent medical 
treatment.  In a second letter, received by the St. Louis 
VARO on February 28, 1996, the veteran again requested an 
increased evaluation for hearing loss.  On April 8, 1996, the 
RO received a submission from the veteran's representative 
that represented the first correspondence on behalf of the 
veteran with a specific reference to tinnitus.  

In a May 1996 rating decision, the RO granted service 
connection for tinnitus, with a 10 percent evaluation 
effective from February 28, 1996.  However, in a subsequent 
rating decision, issued in July 1996, the RO found clear and 
unmistakable error in the May 1996 rating decision and 
effectuated the grant of service connection for tinnitus as 
of June 1, 1994; the RO noted that it considered the 
veteran's claim for service connection for tinnitus to be 
part of his June , 1994 claim for an increased rating for 
hearing loss.

The Board has considered the lay contentions of the veteran.  
During his July 1998 VA Travel Board hearing, the veteran 
asserted that his tinnitus existed during service and that he 
assumed that his original claim for service connection for 
bilateral hearing loss encompassed tinnitus.  As such, he 
believed that the effective date for the grant of service 
connection for tinnitus should be the date of his separation 
from service.

The Board has reviewed the veteran's claims file and 
considered his arguments, but there is no record of a claim 
for service connection for tinnitus prior to June 1994.  
Since the veteran submitted his application more than one 
year after his separation from service on March 22, 1983, the 
law provides that the earliest effective date that can be 
assigned for his award of service connection for tinnitus is 
June 1, 1994.  Therefore, it is the conclusion of the Board 
that the preponderance of the evidence is against the 
veteran's claim for an effective date prior to June 1, 1994 
for the grant of service connection for tinnitus.


ORDER

A well grounded claim not having been submitted, service 
connection for sinusitis, to include as secondary to the 
veteran's service-connected bilateral hearing loss, is 
denied.

A well grounded claim not having been submitted, service 
connection for headaches, to include as secondary to the 
veteran's service-connected bilateral hearing loss, is 
denied.

A well grounded claim not having been submitted, service 
connection for a visual disability, to include as secondary 
to the veteran's service-connected bilateral hearing loss, is 
denied.

A well grounded claim not having been submitted, service 
connection for vertigo, to include as secondary to the 
veteran's service-connected bilateral hearing loss, is 
denied.







Entitlement to an effective date prior to June 1, 1994 for 
the grant of service connection for tinnitus is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -
